ROBERTS, Justice,
dissenting.
On December 15, 1972, appellant, Pennsylvania Human Relations Commission, approved and issued a Consent Order *150and Decree which reflected the agreement of appellee, Ammon K. Graybill, Inc., to refrain in the future from engaging in conduct which would violate the Pennsylvania Human Relations Act.1 Despite notice of the PHRC’s order of December 15, Graybill failed to file an appeal in the Commonwealth Court. Instead, Graybill did nothing until April 6, 1973, when the PHRC sought to enforce its Consent Order.
The majority rejects the PHRC’s claim that Graybill improperly postponed its challenge to the PHRC’s December 15 Consent Order. According to the majority, the lack of evidence of Graybill’s acquiescence in the December 15 order rendered the order not only invalid, but also non-appealable.2 I dissent.
Nothing in Section 10 of the Human Relations Act justifies the majority’s conclusion. Section 10 of the Human Relations Act, 43 P.S. § 960, provides that “any order” of the Pennsylvania Human Relations Commission may be reviewed under the Administrative Agency Law.3 Indeed, this Court has held that a respondent’s failure to appeal a local human relations commission’s order precludes the respondent’s subsequent attack on the order in enforcement proceedings. Erie Human Relations Commission v. Erie Insurance Exchange, 465 Pa. 240, 348 A.2d 742 (1975). Most *151recently, this Court unanimously concluded that a party aggrieved by the action of an arbitrator under The Public Employee Relations Act cannot postpone until enforcement proceedings a challenge to the arbitrator’s award. Pennsylvania Labor Relations Board v. Commonwealth of Pennsylvania, 478 Pa. 582, 387 A.2d 475 (1978) (permitting the aggrieved party to “refuse to abide by [the terms of the award] . . . forces the party in whose favor the arbitrator originally ruled to seek enforcement of the award [under an Act 195] enforcement action”). Similarly, in Commonwealth v. Derry Township, 466 Pa. 31, 39, 351 A.2d 606, 610 (1976), we held that “[t]he failure to appeal [an order of the Department of Environmental Resources] made that order final and foreclosed any attack on its content or validity in the [subsequent] enforcement proceedings.” In light of these decisions interpreting legislative schemes comparable to the Human Relations Act, Graybill’s attack on the validity of the PHRC’s Consent Order and Decree in enforcement proceedings should be foreclosed.
I would therefore vacate the order of the Commonwealth Court and remand for proceedings consistent with this opinion.
NIX, J., joins in this dissenting opinion.

. The majority addresses the controlling issue in this case in footnote 5:
“5. The Commission also contends that Graybill should not have waited until the enforcement proceeding to challenge the purported consent decree, but should have taken a timely appeal from the decree. See and compare Erie Human Relations Commission, ex rel Sanford Duncan v. Erie Insurance Exchange, 465 Pa. 240, 348 A.2d 742 (1975). This argument, of course, is circular, for the very question at issue is whether the record reveals an order or decree from which an appeal could be taken.”
Thus, the majority conditions the appealability of the December 15 order on its validity, rather than on the fact that a Final Order has been entered.


. Act of June 4, 1945, P.L. 1388, § 1 et seq., 71 P.S. § 1710.1 et seq. (as amended 1962 and Supp.1978).